Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-7-2006

USA v. Grier
Precedential or Non-Precedential: Precedential

Docket No. 05-1698




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Grier" (2006). 2006 Decisions. Paper 800.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/800


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                       No. 05-1698


                            UNITED STATES OF AMERICA

                                             v.

                                SEAN MICHAEL GRIER,
                                         Appellant


                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                 (D.C. No. 03-cr-00284)
                      District Judge: Honorable Sylvia H. Rambo


                                Argued October 25, 2005
                       Before: SCIRICA, Chief Judge, SLOVITER
                              and FISHER, Circuit Judges.

                             ORDER AMENDING OPINION

       At the direction of the Court, the opinion filed on June 6, 2006 is amended to
correct the first footnote of the opinion. The footnote is amended as follows:

       This appeal was argued before the panel of Judges Sloviter, Fisher and
       Rosenn. The coram was reconstituted to include Chief Judge Scirica after
       the death of Judge Rosenn.

       The footnote which also appears in the judgment will likewise be amended.

                                                  For the Court,

                                                  /s/ Marcia M. Waldron
                                                  Clerk
Date: June 7, 2006
CMD/cc: Ronald A. Krauss, Esq.
         Christian A. Fisanick, Esq.
Kimberly A. Kelly, Esq.
Eric Pfisterer, Esq.
Theodore B. Smith III, Esq.